      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALESSANDRA NICOLE ROGERS,

               Plaintiff,

v.                                                                   2:21-cv-00445-CG-GJF


STANTON RIGGS, CLAY CORN, DINA HOLCOMB,
DANIEL ORNELAS, SUSAN GOLDSTROM in their official
and individual capacities, AND CHAVES COUNTY,

               Defendants.

               COUNTY DEFENDANTS’ PARTIAL MOTION TO DISMISS

       COME NOW Defendants Clay Corn, Dina Holcomb, Daniel Ornelas, Susan Goldstrom

in their official and individual capacities, and Chaves County (hereafter “County Defendants”),

by and through their counsel, the Law Office of Jonlyn M. Martinez, LLC, and hereby move this

Honorable Court to dismiss with prejudice Count I, Count II against Ornelas and Corn and

Counts III, IV and V against Defendant Ornelas of the Plaintiff’s Complaint because they fail to

state a claim for which relief can be granted.

       Counsel for the Plaintiff was contacted concerning her position regarding this Motion and

opposes this Motion.

       WHEREFORE, the County Defendants pray that this Honorable Court dismiss Count I,

Count II against Ornelas and Corn and Counts III, IV and V against Defendant Ornelas of the

Plaintiff’s Complaint with prejudice, and for such other relief as is deemed appropriate.

       In support of said Motion, the Defendants state as follows:




                                                 1
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 2 of 17




                                        BACKGROUND

       The Plaintiff’s Complaint For Violations Of 28 U.S.C. § 1983, the New Mexico Human

Rights Act, the New Mexico Whistleblower Protection Act, Petition for Writ Of Certiorari and

Judicial Review of Administrative Decision (hereafter “Plaintiff’s Complaint”) [Document No.

1-2], is based on Plaintiff’s allegation that she did not receive the promotion she believes she

deserves. The Plaintiff’s Complaint contains the following Counts:

Count I: 1983 Due Process Violation (Defendants Riggs And Holcomb In Their Individual
Capacities);

Count II: 28 U.S.C. § 1983 Violation Of First Amendment: Freedom Of Speech, Association
And Petition (Defendants Riggs, Corn And Ornelas In Their Individual Capacities)

Count III: Violation Of The NMWPA (Defendant Chaves County)

COUNT IV: Violation Of The NMHRA (Gender Discrimination) (Defendants Chaves County,
Riggs, Corn, Ornelas And Goldstrom)

COUNT V: Violation Of The NMHRA (Sexual Harassment/Hostile Work Environment)
(Defendants Chaves County, Riggs, Corn, Ornelas And Goldstrom)

COUNT VI: Violation Of The NMHRA (Retaliation) (Defendants Chaves County, Riggs, Corn,
Ornelas And Goldstrom)

COUNT VII: Petition For Certiorari

Factual Background

       The Plaintiff claims that she has been discriminated against due to her sex and her sexual

orientation. In addition, she claims retaliation and a hostile work environment. She alleges that

all three (3) of her current and former supervisors have discriminated against her and that the

County Manager and the Human Resources Director have somehow participated in this

discrimination creating a hostile work environment. The Defendants deny these allegations. The

Plaintiff alleges that she has been denied promotions because she is a female. This is not correct.


                                                 2
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 3 of 17




The Plaintiff has been an employee with Chaves County for approximately ten (10) years. She

was promoted to the rank of Lieutenant in May of 2013. The command structure at the Detention

Center is as follows:




       Mr. Corn retired from Chaves County after 25.5 years of service at the end of November

2020. Mr. Daniel Ornelas a Lieutenant with over 20 years law enforcement experience with the

Chaves County Sheriff’s Office was selected by the County Manager as the new Detention

Administrator. Another Lieutenant, Mr. Hernandez, is currently working as the acting major.

       On July 17, 2020, the Chaves County Sheriff’s Office conducted a search of the Chaves

County Detention Center due to a missing hard-drive that belonged to the classification office. A

blue duffel bag was located that belonged to the Plaintiff. This duffel bag contained narcotics

that law enforcement determined was likely cocaine, crystal meth, and marijuana. The Plaintiff

claimed that these illegal drugs were used by her as part of her training. However, she failed to

follow applicable policy by storing these materials in a secure location and she failed to have any

documentation concerning the chain of custody concerning these illegal drugs. As a result, she

was placed on administrative leave and given a five-day suspension for her conduct. She was

provided a pre-determination hearing and a post deprivation hearing where she was represented

by her current counsel. At the conclusion of the administrative hearing, the hearing officer

upheld her termination. Notably, the attorney representing Chaves County in the administrative

hearing, Dina Holcomb, is not an employee of Chaves County and is a private attorney in

Albuquerque that was representing Defendant Chaves County in the Plaintiff’s post-deprivation

hearing. The Plaintiff’s Complaint followed.


                                                 3
        Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 4 of 17




Factual Allegations Related to Count I Due Process Violation

        The Plaintiff’s Complaint contains the following factual allegations concerning Count I

of Plaintiff’s Complaint:

        4. Stanton Riggs, Clay Com, Dina Holcomb, Daniel Ornelas, and Susan Goldstrom live

and/or work in Chaves County, NM. They are employers within the meaning of the New Mexico

Human Rights Act, NMSA 1978 § 28-1-7 et seq, New Mexico Whistleblower Protection Act

NMSA 1978 § 10-16-1 et seq and New Mexico Common Law.

        97. Dina Holcomb, Chaves County's attorney, finally sent Lt. Rogers' counsel Trish

Hoffman's report on December 7, 2020. The document had clearly been altered before being sent

to counsel, for example date of the document had been obviously altered to read December 3,

2020.

        150. In the post-disciplinary hearing, Defendants Riggs and Holcomb violated Lt.

Rogers' Due Process rights by not disclosing the evidence against her until 5 minutes before the

deadline for her to submit her defense.

        156. Defendants Riggs and Holcomb violated Lt. Rogers' procedural due process rights

by repeatedly denying Lt. Rogers proper notice of the evidence against her.

        157. Defendants Riggs and Holcomb violated Lt. Rogers procedural due process rights

by preventing Lt. Rogers a meaningful opportunity to know and respond to the evidence against

her.

Factual Allegations Related to Count II Against Defendants Ornelas and Corn

        In addition to paragraph 4, listed above, the Plaintiff made the following factual

allegations concerning Defendant Ornelas in her Complaint:

        68. Lt. Rogers applied to become the next CCDC Administrator and was interview in or
around October 2020.

                                                 4
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 5 of 17




       69. Despite having 12 years of direct and actual experience with CCDC management,
Chaves County instead hired Daniel Ornelas, who had no experience or knowledge about CCDC.

Mr. Ornelas had spent his career as a CCSO deputy, and had no correctional experience,

whatsoever.

       70. After being hired, Defendant Ornelas told Lt. Rogers that he would never promote her

to chief of security and that he believed she should have been arrested over the contraband issue.

       71. Defendant Ornelas told staff that he intended to keep Hernandez as Chief of Security

or get someone from outside, making it clear that he'd rather get someone without experience,

than to promote any of the Lieutenants who signed the petition.

       90. On December 2, 2020, Lt. Rogers asked Ornelas to show her the file on her that he

had inherited from Defendant Corn. In it were reprimands which had been rescinded. Ornelas

had assumed the reprimands were part of Lt. Rogers' record since they were in her file.

       163. On or around June 10, 2020, Lt. Rogers created a petition listing a number of

serious issues, violations of law and public concerns that were affecting morale, safety and

security at CCDC.

       164. This petition was signed by at least 45 employees and represented constitutionally

protected activity.

       165. After this petition was delivered to Defendants, Lt. Rogers was subjected to

numerous instances of retaliation.

       166. In July 2020, Lt. Rogers was publicly escorted off CCDC premises and placed

under criminal investigation and then placed on administrative leave.

       167. Although contraband was also found with other employees, Lt. Rogers became

the subject of three different investigations into her possession of contraband, and was placed on

administrative leave twice. She was eventually suspended for 5 days without pay.

                                                5
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 6 of 17




       168. None of these investigations even attempted to substantiate whether Lt. Rogers

had permission to have and use this contraband.

       169. Each investigation grilled individuals who signed this petition about why they

signed, giving the appearance that they may be in trouble for having signed this petition.

       170. The 3rd investigator, Chris Cappon, openly told witnesses that the "only smart

one" was Lt. Hernandez because he didn't sign this petition.

       171. Defendant Com told Mr. Cappon that Lt. Hernandez, who had the least seniority

and experience, was promoted because he was the only Lieutenant without "HR Problems"

       172. All the Lieutenants except for Hernandez signed Lt. Rogers' petition.

       173. Defendant Ornelas told Lt. Rogers that he would only promote Hernandez to

Chief of Security, or he'd bring someone in from the outside, making it clear that none of those

who signed the petition had a shot at this promotion.

Facts Related to Counts III, IV and V against Defendant Ornelas

       On September 10, 2020, the Plaintiff filed her Initial Charge of Discrimination with the

New Mexico Human Rights Bureau. See Charge of Discrimination, attached hereto as Exhibit

A. In this Charge of Discrimination, the Plaintiff listed Defendants Corn and Riggs as individuals

that engaged in discrimination and retaliation. Id. Thereafter, on October 22, 2020, the Plaintiff

amended her Charge of Discrimination to include Defendant Goldstrom. Id. Thereafter, on

February 22, 2021, the Plaintiff amended her Charge of Discrimination again to include her five-

day suspension. See Amendment to Charge of Discrimination, attached hereto as Exhibit B.

Defendant Ornelas was not named in the Plaintiff’s Charge of Discrimination or subsequent

amendments. Defendant Ornelas is also not listed in the Order of Non-Determination. See Order

of Non-Determination, attached hereto as Exhibit C.



                                                  6
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 7 of 17




                                  POINTS AND AUTHORITIES

STANDARD OF REVIEW

        Pursuant to Fed. R. Civ. P. 12(b)(6), it has long been held that dismissal is appropriate

“when it appears that the plaintiff can prove no set of facts in support of the claims that would

entitle him to relief, accepting the well-pleaded allegations of the complaint as true and

construing them in the light most favorable to the plaintiff.” Yoder v. Honeywell, Inc., 104 F.3d

1215, 1224 (10th Cir.) (internal quotations omitted), cert. den. 118 S.Ct. 55 (1997). Conclusory

allegations are not “well-pleaded,” and thus are not taken as true for purposes of a Motion to

Dismiss. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A complaint must include

enough facts to state a claim for relief that is "plausible on its face" and to "raise a right to relief

above the speculative level." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007). The complaint need not include detailed factual allegations, but

it must provide more than "a formulaic recitation of the elements of a cause of action." Id. A

claim is facially plausible when plaintiff has alleged enough factual content for the court to draw

a reasonable inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 677, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009). However, "[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678. As the Tenth Circuit explained, “[t]his requirement of plausibility serves

not only to weed out claims that do not (in the absence of additional allegations) have a

reasonable prospect of success, but also to inform the defendants of the actual grounds of the

claim against them.” Robbins, supra, 519 F.3d at 1248. Based on the facts alleged in the

Plaintiff’s Complaint, the Plaintiff has failed to state a claim for which relief can be granted as to




                                                    7
          Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 8 of 17




Count I, Count II against Defendants Ornelas and Corn and Counts III, IV and V against

Defendant Ornelas of the Plaintiff’s Complaint

A. Plaintiff’s Claim of Alleged Due Process Violation in Count I Fails.

          "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48, 108 S.

Ct. 2250, 101 L. Ed. 2d 40 (1988). It appears that the Plaintiff claims in Count I that her right to

due process was violated when she was not provided the exhibits sufficiently in advance of her

post deprivation hearing and when Defendant Riggs conducted her pre-deprivation hearing. A

review of the Plaintiff’s allegations in Count I reveal that the Plaintiff has no well-pled factual

allegations which would establish that Defendants Riggs and/or Holcomb violated the Plaintiff’s

rights.

          Moreover, the Plaintiff also has pled no facts that would establish that Defendant

Holcomb acted under color of law. "Under Section 1983, liability attaches only to conduct

occurring ‘under color of law.’” Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447

(10th Cir. 1995). The under-color-of-state-law requirement is a "jurisdictional requisite for a §

1983 action, which . . . furthers the fundamental goals of preserving an area of individual

freedom by limiting the reach of federal law . . . and avoiding imposing on the state, its agencies

or officials, responsibility for conduct for which they cannot fairly be blamed." Jojola v. Chavez,

55 F.3d 488, 492 (10th Cir. 1995). "The traditional definition of acting under color of

state law requires that the defendant in a § 1983 action have exercised power 'possessed by virtue

of state law and made possible only because the wrongdoer is clothed with the authority of state

law.'" West v. Atkins, 487 U.S. at 49 (quoting United States v. Classic, 313 U.S. 299, 326, 61 S.



                                                   8
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 9 of 17




Ct. 1031, 85 L. Ed. 1368 (1941)). "The authority with which the defendant is allegedly 'clothed'

may be either actual or apparent." Jojola v. Chavez, 55 F.3d at 493. In the present case, the

factual allegations against Defendant Holcomb are that she provided exhibits to Plaintiff’s

counsel 5 minutes before the deadline for her to submit her defense. See Plaintiff’s Complaint,

at ¶ 150 [Document No. 1-2]. Apparently, Defendant Holcomb was representing Chaves County

in the post-deprivation administrative proceeding concerning discipline given to the Plaintiff. Id.,

at Count I. The provision of exhibits is not conduct that constitutes an exercise of power made

possible only because the wrongdoer is clothed with the authority of state law. Instead, it is

activity conducted by all lawyers, including non-government lawyers on a routine basis.

Moreover, the Plaintiff’s allegation is that she was provided the materials before she was

required to “submit her defense.” Id., at ¶ 150. Thus, the Plaintiff has failed to set forth any well-

pled factual allegations that her right to due process was violated by Defendant Holcomb.

       To determine what procedural protections the Constitution requires in a particular case,

the Court weighs several factors. Zinermon v. Burch, 494 U.S. 113, 127-28, 110 S. Ct. 975, 984-

85 (1990). Applying this test, the Court usually has held that the Constitution requires some kind

of a hearing before the State deprives a person of liberty or property. See, e.g., Cleveland Board

of Education v. Loudermill, 470 U.S. 532, 542 (1985) ("'The root requirement' of the Due

Process Clause" is "'that an individual be given an opportunity for a hearing before he is deprived

of any significant protected interest'"; hearing required before termination of employment

(emphasis in original)). The Plaintiff alleges she was provided a letter informing her of the

allegations against her. See Plaintiff’s Complaint, at ¶ 92. She then claims that she was provided

investigations and reports both by Defendant Riggs and Ms. Holcomb. Id., at ¶¶ 96-97. The

Plaintiff was given a pre-disciplinary hearing with Defendant Riggs. Id., at ¶ 103. Next, the



                                                  9
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 10 of 17




Plaintiff appealed her discipline and chose a hearing officer. Id., at ¶¶ 106-108. The Plaintiff

appears to argue that the Defendant disclosed its evidence in accordance with the hearing

officer’s order. Id., at ¶¶ 110-115. However, the Plaintiff objected to the timing and content of

the disclosure. Id. Nonetheless, the Plaintiff was in possession of this evidence prior to her post-

deprivation hearing. Id. While the Plaintiff may disagree with the hearing officer’s decision, that

does not amount to a denial of due process. In procedural due process claims, the deprivation by

state action of a constitutionally protected interest in "life, liberty, or property" is not in itself

unconstitutional; what is unconstitutional is the deprivation of such an interest without due

process of law. Zinermon v. Burch, 494 U.S. 113, 125-26, 110 S. Ct. 975, 983 (1990), citing

Parratt v. Taylor, 451 U.S. 527, 101 S. Ct. 1908 (1981); Carey v. Piphus, 435 U.S. 247, 259

(1978) ("Procedural due process rules are meant to protect persons not from the deprivation, but

from the mistaken or unjustified deprivation of life, liberty, or property").

           With regard to Defendant Riggs, the Plaintiff seems to complain that he should not

   have conducted her pre-determination hearing. See Plaintiff’s Complaint, at ¶ 146. However,

   there is no requirement that the Plaintiff have a formal predetermination hearing. The due

   process clause does not require an elaborate or formal predetermination hearing. Moore v.

   Hernandez, No. CIV 02-1445 MCA/LAM, 2004 U.S. Dist. LEXIS 33825, at *16 (D.N.M.

   Loudermill, 470 U.S. at 545-56, and Gilbert v. Homar, 520 U.S. 924, 929, 117 S. Ct. 1807

   (1997). The predetermination hearing "should be an initial check against mistaken decisions--

   essentially, a determination of whether there are reasonable grounds to believe that the

   charges against the employee are true and support the proposed action." Id. The United States

   Supreme Court has held that pretermination process need only include oral or written notice

   of the charges, an explanation of the employer's evidence, and an opportunity for the



                                                    10
     Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 11 of 17




  employee to tell his side of the story. Id. Thus, Defendant Riggs provided the Plaintiff with

  all that is required. Based on the foregoing, the Plaintiff was afforded all of the process she

  was entitled to and her claim in Count I fails to state a claim for which relief can be granted

  and must be dismissed with prejudice.


B. Plaintiff’s Claim of Alleged Violation Of First Amendment in Count II Fails as to
   Defendants Ornelas and Corn.

       To establish a First Amendment violation, a public employee must demonstrate that she

has suffered an adverse employment action for exercising her right to free speech. Pierce v. Tex.

Dep't of Criminal Justice, Institutional Div., 37 F.3d 1146 (5th Cir. 1994), citing McCabe v.

Sharrett, 12 F.3d 1558, 1563 (11th Cir. 1994). Adverse employment actions are discharges,

demotions, refusals to hire, refusals to promote, and reprimands. Id. In the present case, the

Plaintiff has failed to allege that she suffered from an adverse employment action committed by

Defendant Ornelas.

       Instead, the Plaintiff alleges that she applied to become the next CCDC Administrator

and was interviewed in or around October 2020, but Defendant Ornelas was hired. See

Plaintiff’s Complaint, at ¶¶ 68-69. Thus, based on the Plaintiff’s own allegations, Defendant

Ornelas was hired after October of 2020. The Plaintiff has alleged that she was placed on

administrative leave on December 4, 2020, her discipline, her pre-disciplinary hearing and post-

deprivation hearing occurred thereafter. See Plaintiff’s Complaint, at ¶¶ 91, 92, 102, 104, 106

and 108. The Plaintiff also claims that Defendant Ornelas told Lt. Rogers that he would never

promote her to chief of security and that he believed she should have been arrested over the

contraband issue. See Plaintiff’s Complaint, at ¶ 70. The Plaintiff has failed to make any

allegations in her Complaint that she applied for the chief of security position and was not



                                                11
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 12 of 17




selected. However, based on the Plaintiff’s own allegations, Defendant Ornelas did not want the

Plaintiff to work as the chief of security because of the nature of her conduct that resulted in her

discipline. Based on the foregoing, the Plaintiff’s First Amendment rights were not violated by

Defendant Ornelas. Thus, Count II fails to state a claim for which relief can be granted as to

Defendant Ornelas and Count II must be dismissed against him with prejudice.

        The Plaintiff has alleged that Defendant Corn was allowed to retire at the time of his

choosing, which was the end of November, 2020. Id., at ¶ 66. Next, the Plaintiff claims that

Defendant Corn promoted Lt. Hernandez to "interim" Chief of Security without posting the

position for applicants. Id., at ¶ 67. As of the date of this complaint, this position has still not

been posted and Lt. Hernandez still hold this promotion. Id. Finally, it appears that the Plaintiff

claims that Defendant Corn changed her schedule and then changed her schedule back after she

complained. Id., at ¶¶ 40-42. Based on the foregoing, the Plaintiff has failed to plead any facts

which would establish that Defendant Corn took any adverse employment action against her or

violated her First Amendment rights. Thus, Count II fails to state a claim for which relief can be

granted as to Defendant Corn and Count II must be dismissed against him with prejudice.

C. The Individually Named Defendants Are Entitled to Qualified Immunity.

        The doctrine of qualified immunity shields officials from civil liability so long as their

conduct “‘does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015), quoting

Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982)). A clearly

established right is one that is “sufficiently clear that every reasonable official would have

understood that what he is doing violates that right.” Id., quoting Reichle v. Howards, 566 U.S.



                                                   12
     Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 13 of 17




658, 664, 132 S. Ct. 2088, 182 L. Ed. 2d 985, 989 (2012) (internal quotation marks and alteration

omitted). “We do not require a case directly on point, but existing precedent must have placed

the statutory or constitutional question beyond debate.” Id., quoting Ashcroft v. al-Kidd, 563

U.S. 731, 741, 131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011). Put simply, qualified immunity

protects “all but the plainly incompetent or those who knowingly violate the law.” Id., quoting

Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986).

       Qualified immunity is designed to prevent the “distraction of officials from their

governmental duties, inhibition of discretionary action, and deterrence of able people from public

service.” Harlow, supra, 457 U.S., at 816, 102 S.Ct., at 2737. Specifically, the policy

underpinnings of this doctrine involve "strik[ing] a balance 'between the need, on one hand, to

hold responsible public officials exercising their power in a wholly unjustified manner and, on

the other hand, to shield officials responsibly attempting to perform their public duties in good

faith from having to explain their actions to the satisfaction of a jury.' " Locurto v. Safir, 264

F.3d 154, 162-63 (2d Cir.2001) (quoting Kaminsky v. Rosenblum, 929 F.2d 922, 924-25 (2d

Cir.1991)). The doctrine recognizes that officials can act without fear of harassing litigation only

if they reasonably can anticipate when their conduct may give rise to liability for damages and

only if unjustified lawsuits are quickly terminated. Butz v. Economou, 438 U.S. 478, 98 S.Ct.

2894, 57 L.Ed.2d 895 (1978).

       The presumption in favor of finding qualified immunity is necessarily high, protecting

"all but the plainly incompetent or those who knowingly violate the law." Malley v. Briggs, 475

U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). Where "officers of reasonable

competence could disagree on th[e] issue, immunity should be recognized." Id. Simply stated,

qualified immunity ensures "that before they are subjected to suit, officers are on notice their



                                                  13
     Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 14 of 17




conduct is unlawful." Saucier v. Katz, 533 U.S. 194, 206, 121 S.Ct. 2151, 150 L.Ed.2d 272

(2001). Where qualified immunity is raised as a defense to a claim under Section 1983, it is

plaintiff’s burden to point to particular facts that overcome same. See Mitchell v. Forysthe,

supra, 472 U.S. at 526. Plaintiff’s burden has been described by the Tenth Circuit as a “heavy

two-part burden”, entailing first a showing that defendant’s actions violated a constitutional

right, and second, that those rights were clearly established at the time of the conduct at issue.

Albright v. Rodriquez, 51 F.3d 1531, 1534 (10th Cir. 1995).

       The Tenth Circuit has held that:

       [P]laintiff must do more than identify a clearly established legal test and then allege
       that the defendant has violated it. The plaintiff must demonstrate a substantial
       correspondence between the conduct in question and prior law allegedly
       establishing that the defendant’s actions were clearly prohibited. The ‘contours of
       the right must be sufficiently clear that a reasonable official would understand that
       what he is doing violates that right.’

Hannula v. City of Lakewood, 907 F.2d 129, 131 (10th Cir. 1990) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). The law is clearly established when a Supreme Court or

Tenth Circuit decision is on point, or if the clearly established weight of authority from other

courts shows that the right must be as plaintiff maintains. Farmer v. Perrill, 288 F.3d 1254, 1259

(10th Cir.2002).

       As set forth above, the County Defendants submit that there are no well-pled factual

allegations which establish that Defendants Riggs, Holcomb, Ornelas and Corn violated the

Plaintiff’s constitutional rights in this matter. With regard to Defendant Holcomb, the Defendant

was unable to locate a case which has held that a lawyer’s compliance with a scheduling order

entered by a hearing officer violates an individual’s right to due process. With regard to

Defendant Riggs, as set forth above, he provided the Plaintiff with all of the process to which she

was entitled. In addition, with respect to Defendants Ornelas and Corn, the County Defendants

                                                 14
      Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 15 of 17




were unable to locate a case which found that conduct, similar to the claims alleged by Plaintiff

against Ornelas and Corn, violated a plaintiff’s First Amendment right. Therefore, based on the

foregoing, Defendants Riggs, Holcomb, Ornelas and Corn are entitled to qualified immunity in

this matter.

D. The Plaintiff Has Failed to Exhaust Her Administrative Remedies with Regard to
   Defendant Ornelas.

       "Under the NMHRA, a plaintiff must exhaust his or her administrative remedies against a

party before bringing an action in district court against that party." Sonntag v. Shaw, 2001-

NMSC-015, ¶ 13, 130 N.M. 238, 22 P.3d 1188. The district court does not have jurisdiction of a

NMHRA matter until Plaintiff has exercised the administrative remedies available to her under

the NMHRA. See Mitchell-Carr v. McLendon, 1999-NMSC-025, P 10, 127 N.M. 282, 980 P.2d

65 (providing that under the NMHRA, a plaintiff must exhaust his or her administrative remedies

against a party before bringing an action in district court against that party); see also In re

Application of Angel Fire Corp., 1981-NMSC-095, P 5, 96 N.M. 651, 634 P.2d 202

(“Jurisdiction of the matters in dispute does not lie in the courts until the statutorily required

administrative procedures are fully complied with."). To exhaust administrative remedies as to a

person, the plaintiff must specifically name the person as a discriminating party and provide an

address for that person in the Charge of Discrimination. Lobato v. State Env't Dep't, 2012-

NMSC-002, ¶ 8, 267 P.3d 65 ("any person reporting unlawful discrimination must 'file with the

human rights division of the labor department a written complaint that shall state the name and

address of the person alleged to have engaged in the discriminatory practice, all information

relating to the discriminatory practice and any other information that may be required.' Section

28-1-10(A) (emphasis added).").




                                                  15
     Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 16 of 17




       In the present case, there can be no argument from the Plaintiff that she did not know she

had to list the parties she believed were responsible for her alleged discrimination on the Charge

of Discrimination because she listed individuals in her Charge of Discrimination and Amended

Charge of Discrimination. See Exhibits A and B, attached hereto. Defendant Ornelas is also not

listed in the Order of Non-Determination. See Order of Non-Determination, attached hereto as

Exhibit C. In addition, the Plaintiff was represented by her counsel during the pendency of her

administrative proceeding. See Exhibit B, attached hereto. Therefore, the Plaintiff is not an

unwary Plaintiff unaware of her obligation to exhaust her administrative remedies. Due to the

Plaintiff’s failure to list Defendant Ornelas in her Charge of Discrimination and the fact that he

not listed in the Order of Non-Determination, the Court lacks jurisdiction over Defendant

Ornelas and he must be dismissed from this lawsuit.



                                         CONCLUSION

       For all the foregoing reasons, the County Defendants submit that Count I, Count II

against Ornelas and Corn and Counts III, IV and V against Defendant Ornelas of the Plaintiff’s

Complaint should be dismissed with prejudice. The Defendants further submit that Defendant

Riggs is entitled to qualified immunity as to Count I, and Defendants Holcomb, Ornelas and

Corn are entitled to qualified immunity with regard to the Plaintiff’s remaining federal claims

against them, and request such further relief as this Court deems appropriate.




                                                16
     Case 2:21-cv-00445-SWS-KHR Document 4 Filed 05/13/21 Page 17 of 17




                                              Respectfully submitted,


                                              LAW OFFICE OF JONLYN M. MARTINEZ, LLC

                                              By /s/ Jonlyn M. Martinez_________
                                                      JONLYN M. MARTINEZ
                                                      Attorneys for County Defendants
                                                      P.O. Box 1805
                                                      Albuquerque, NM 87103-1805
                                                      (505) 247-9488


I HEREBY CERTIFY that a true copy
of the foregoing was sent via CM/ECF
to all counsel of record on April 13, 2021:


       /s/




                                                17
